Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claim 1 line 8, the recitation “an primary section” has been changed to – a primary section--.

Note:  an Examiner’s amendment is necessary to correct a typographical error and not in any way change the patentability of the claimed invention. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:   Reference to Taguma et al. (USPUB. 2016/0280308) is the closest prior art to the claimed invention.  Claims 1 and 7 are allowed because the prior art neither shows nor teaches a steering stem for connecting a non-telescoping fork assembly to the tubular steering housing of a motorcycle having a double wishbone front suspension, the steering stem comprising: 
(a) a stem body having a primary section and a secondary section with the secondary section configured to connect to the fork assembly; 
(b) the primary section concentric around a steering axis corresponding to a steering axis of the 10 motorcycle; and 
(c) the secondary section concentric around a cant axis which varies from the steering axis by between 1° and 12° (emphasis added).

Claim 17 is allowed because the prior art neither shows nor teaches a method of modifying the rake angle on a motorcycle having a double wishbone front suspension, including a tubular steering housing connected to a non-telescoping fork assembly by a straight body steering stem, the method comprising the step of: 
(a) replacing the straight body steering stem with a canted body steering stem, wherein the canted body steering stem 20 includes: 
(i) a primary section having a steering axis corresponding to a steering axis of the motorcycle; and 
(ii) a secondary section having a cant axis which varies from the steering axis by between 1° and about 12° (emphasis added).

Claims 2-6, 8-16 and 18-20 are allowed due to their dependency to allowable claims 1, 7 and 17 respectively.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611